Case: 2:18-cv-01421-SDM-EPD Doc #: 22 Filed: 06/29/20 Page: 1 of 1 PAGEID #: 243




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Johnnie D. Cook,

        Plaintiff,                            :      Case No. 2:18-cv-1421


-vs-                                          :      Judge Sarah D. Morrison
                                                     Magistrate Judge Preston Deavers
Mike Davis,
                                              :
       Defendant.


                                             ORDER

       This matter is before the Court upon consideration of a Report and Recommendation

(R&R) issued by the Magistrate Judge on June 5, 2020. (ECF No. 21.) In that filing, the

Magistrate Judge recommended that Defendant Mike Davis’ unopposed Motion for Summary

Judgment (ECF No. 16) be granted and that Defendant’s unopposed Motion to Dismiss for

Failure to Prosecute under Fed. R. Civ. P. 41(b) (ECF No. 20) be granted in the alternative. The

time for filing objections has passed, and no objections have been filed. For the reasons set forth

in the R&R, the Court hereby ADOPTS the portion of the R&R (ECF No. 21) granting the

Defendant’s unopposed Motion for Summary Judgment (ECF No. 16) and GRANTS that same

motion. The Court need not adopt the R&R’s alternative holding recommending dismissal under

Rule 41(b).

       Judgment shall be entered in favor of Defendant on each of Plaintiff’s claims.

       IT IS SO ORDERED.

                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
